1

2

3                                  UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5                                                    ***
6
      U.S. BANK, NATIONAL ASSOCIATION,                    Case No. 2:17-cv-01319-JCM-GWF
7     et al.,
                                                                            ORDER
8                                           Plaintiffs,
9             v.
10    SFR INVESTMENTS POOL 1, LLC, et al.,
11                                        Defendants.
12

13          Presently before the court is the matter of U.S. Bank, National Association, et al. v. SFR

14   Investments Pool 1, LLC, et al., case number 2:17-cv-01319-JCM-GWF.

15          On May 10, 2017, plaintiffs U.S. Bank, National Association (“U.S. Bank”) and

16   SunTrust Mortgage, Inc. (“SunTrust”) (collectively “plaintiffs”) initiated this quiet title action

17   against defendants SFR Investments Pool 1, LLC and San Marino Property Owners Association.

18   (ECF No. 1). On June 1, 2017, the court ordered each of the plaintiffs to post security for costs

19   in the amount of $500.00 pursuant to NRS 18.130. (ECF No. 10). On June 6, 2017, U.S. Bank

20   and SunTrust each deposited $500.00 with the court. (ECF No. 11).

21          On April 2, 2019, the court granted the parties’ stipulation to dismiss with prejudice all

22   claims in this action. (ECF No. 75). As this matter is now concluded, the court will disburse to

23   plaintiffs their $500.00 security bonds plus interest.

24          Accordingly,

25          IT IS SO ORDERED.

26          DATED THIS 4th day of April 2019.

27                                                            JAMES C. MAHAN
                                                              UNITED STATES DISTRICT JUDGE
28
